UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4593


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MELVIN KEITH BRYANT,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. David C. Norton, District Judge. (2:17-cr-00432-DCN-1)


Submitted: January 17, 2019                                       Decided: January 22, 2019


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Charles W. Cochran, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Charleston, South Carolina, for Appellant. Emily Evans
Limehouse, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Melvin Keith Bryant appeals the 120-month sentence imposed after he pled guilty

pursuant to a plea agreement to aiding and abetting possession with intent to distribute

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A) (2012) and 18

U.S.C. § 2 (2012). Counsel has filed a brief in accordance with Anders v. California, 386

U.S. 738 (1967), indicating that he has found no meritorious issues for appeal. Counsel

nonetheless discusses whether the district court erred when it refused to depart below the

statutory mandatory minimum sentence applicable to Bryant’s conviction. Bryant has not

filed a pro se supplemental brief, and the Government declined to file a response brief.

Finding no error, we affirm.

       We review Bryant’s sentence for reasonableness, applying an abuse of discretion

standard, see Gall v. United States, 552 U.S. 38, 46 (2007), and review unpreserved, non-

structural sentencing errors for plain error, see United States v. Lynn, 592 F.3d 572, 575-

76 (4th Cir. 2010).    This review requires consideration of both the procedural and

substantive reasonableness of the sentence. See Gall, 552 U.S. at 51. Thus, we must first

assess whether the district court properly calculated the advisory Sentencing Guidelines

range, considered the factors set forth in 18 U.S.C. § 3553(a) (2012), analyzed any

arguments presented by the parties, and sufficiently explained the selected sentence. See

Gall, 552 U.S. at 49-51; Lynn, 592 F.3d at 575-76. If no procedural error is found, we

may then review the sentence for substantive reasonableness, “examin[ing] the totality of

the circumstances[.]” United States v. Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir.

2010). “Any sentence that is within or below a properly calculated Guidelines range is

                                            2
presumptively reasonable[,]” United States v. Louthian, 756 F.3d 295, 306 (4th Cir.

2014), and “[t]hat presumption can only be rebutted by showing that the sentence is

unreasonable when measured against the . . . § 3553(a) factors[,]” United States v.

Vinson, 852 F.3d 333, 357-58 (4th Cir. 2017) (internal quotation marks omitted). We

conclude that the district court’s imposition of the statutory mandatory minimum

sentence is presumptively reasonable and discern no basis to question the substantive

reasonableness of Bryant’s sentence.

      In accordance with Anders, we have reviewed the record in this case and have

found no meritorious issues for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform Bryant, in writing, of the right to petition the

Supreme Court of the United States for further review. If Bryant requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must

state that a copy thereof was served on Bryant. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3